501



                OFFtCE OFTHE   ATTORNEY   GENERAL   OFTEXAS
                                   AUSTIN
    GSGS                                                 I
                                                             ~A



           Honorable I. A. ?R?od8
           statr Superintendent of Tub110 Instruation'
           metin,   Texas
           Dear Sir:                  0glnlon x0. ..o-8510
                                      Reo Hi@& of--6tudezItto m-
                                          tibitreanqntior,fuitlon




                         e ~901, R. C. S., lPSS, reads a8 follawrr
                   +%verp ahil6 In thl,sSteto ai eoholastlo
               age shall be pealttsC to attend the public
               free sohools of the dl8tridi or in0rrpeabent
               dietriot in wtiat it reaslde~et the the  It atplls8
               for adudsaion, notwl&atancllng that lt may have




i
                                                                                    502

HcnortibleL. A. %ood6, page 8


        bean lnumerttrd 6166wher6, or map ha?e attended
        school alaewhore part of the yew.*
                 Article 2902, 8. C. 50, 192%. provides            66 ?ollow6t
             "All ohlldr6n, without regard to color, over
        51x per8 of 6g* on4 und6r elghtsea years o? age
        at the beginning of any roholastio year, shall be
        inoluded ia the 5ohola8tl5 5on6u6 6n4 *hell b6 on-
        titled to the benefit of tbo pub110 6obool fund ?or
        thrt yeer. The bocnrdo? rabool trustee6   of any oity
        or town or Independent or oomon 6ohool dirtriot 6bisll
        adzoltto the bneflts of the pub110 6ohoolr 6n~ par-
        non over eix and not ovef twenty-on6 year5 old 6t tha
        brglnnlng of tlxeseholartlo yeei‘,if &oh persoa or
        his parent5 or logal gumNan   retdaO  wxthin 5aia osfZy,
        town ox aietrlot,-
          Artiole 2696, R. C. 6.. 1925, luthorlzor the tranrfer
of   rtud5ntr
            from one dirtriot t%anoth6r by the County Suporln-
temleat upon proper appliobtion being fll6a and prorldo6 for an
appeel to the aounty Board of Truates6 Who rhall have the right
to annul and oanosl the trmm?er allewetlby the oounty superln-
tandent."
                 Artiol6 2922L   (1)   Vernon~5   T5x55   Cl711   St5tut55   pro-
rides    in     part:

               *Eeo. 1. 336 board of truetees of cay
        oomnmn or lnbependeslt5ohool dlstricb, whether
         organimd   by timr61 or ElproislZaw, uhioh lmie6
         and eolleots a Icalntenanoetax for the purpo66 of
         8uppltientlng the available school ?und rsoeiml
        ~from t&6 St&o anQ aounty rhell e&it iuta the
        pub110 aohoole o? the distrlot fX-66o? tuition,
        all psr6one who arm over 61x (8) and not over
        twenty-one (21)     gaara 018     st the begin&$      of    the
        aaholaastioyeer, i? ouch perron or his paPent or
        leg51 guardian meld* wltaln 5ald oomm    or md5-
        ponuent *ah001 418tffot.
             *MY pupil betwean the sgo of 61x (6) and
        twenty-one (21) re8idlag in 6 rural dIetrio
        or other district. whioh ~erlsm 5 loo61 main-
        h;zle   tax, who ha6 bs6n promoted to a high
               &ml6 not taught in hi6 hcme dlatriaf,
Ronorebla L. A. Wood6, peg.   3


     shell hare ths right to QttQnd a atandardizQd,
     cleasifis8, or efflllated high school in his
     hoEa OOUdy or in any Otb%r COWIty at thQ
     QX~WSQ of his home aahool Uiatriot, ii su,oh
     distriot 88 4QtQrn;inedby ita budgQtQ6 QX-
     pmdlturea aooording to tha GQwral EudgQt
     far i8 riIMXN#ieilyabiQ t0 prOVi&Q tuftiOn, Or
     OthQr*iQQ et the exp%nis~ Of the Stats of Texas.
             “Ii the Ii6iU.QOf auoh D          appears on thr
     QQUSUS    mu.    Of his hOZQ diQ           end if tha
     pupil attend5      a hi& eohoal in the aountg
     Of his ~8i~%QSlttQ hia Sts\tQ and county per
     ceplte    funds ahai1 k trenatsrradto tha ce-
     oaitlng dietriot und~s tha Ueneral l.ews~;ov~rn-
     %I@ tha transfer of pupile. Xi tha pupll~s
    mm8 appears On th.6oQn5ua X-0~1Of his hOEQ dl6triOt
     end if he ettanda a high rrhool ln a oountp
     other then that of his ~s~QQ~oQ, his looel
     diatrlotahell pay to thQ aohool whioh he attsnda
    en amount Q'JtliVelQIlt     to t?iai3ttatQ   ana county
    par eepite epportlanmrnt.           ThQ l=OOQiVing
    dlatriot shall alloswauoh pupils to ettand
    school tar es long a time es thQ Bteta on4 OOUQI
    ty   eveflebla funds will operQtQ thQ publio
    aohoula of the rho8 to whPah euah tranafamd
    pupil balongs, such Pna aohool tam tar auah
    pupil te bQiTigwith the aatQ auoh trenafarrQd
    &t;~f;a'"t%r8the aohool of the r%oa~rin$ &I#-
                 After thQ lXFiretiOn Of the tkaQ
    that    tt   State   sad county  eVsilablQ     fplld~~will
    OpQrat8 the frQQ rohoola of thQ bittriot, thQ
    rao~ivlng dletrlot cap ohargQ auoh pup11
    tuition et a ratQ fixed~by thQ Merd of hueteas
    of the r~aelvi~ &iatrlcf, end approv~tlby
    t&Q t%stQ DepdrttEQnt       Or EdUeetiOn,     euoh PltQ
    to be based upon the budgeted rxgqd.turee far
    meintsnancs of ths ,hlgh Qohool grades of thQ
    zwoeivln@ diatriet for the current aohoal year,
    8xOlUsivQ      of bono8 aad interset thenOn.

          *It the nen~ OS auoh u 11 la imt on tha
    oQnau8 -11 of his h-&t            ha nay
    attend B hi& aohool undsr the &a    tsrm# as
    the above pupilr, 8raQpt that his home tlistriot
    end the EItQ will be obligated for the pay-
     ment or tuition ?or the eatirs the of him
     attendance In the receiving 3iotrlct. mo-
     d.4~4, tinyobligutloas Cf t’;le
                                   Stat6 of Telhf3
     es hereln~r%?erre4 to In thin Aot okall be
     paid frcmtha Rural Aid Fukl from th% sum or
     sums set aeid~ ?or rural high school tuition
     in se14 law. It la further provided that,In
     no instance shall the Stste be abligtteC  to
     Fey out o? the funds a2proprletsU for this
     purpose fstuition rate in 8x0080 of Seven
     !.MlluSSUld ?i?ty OQnt8 ($7.50) per aOIltb
     par pupil. movided further, that this pro-
     vIelon ahcll not ru1tcror 1lsit t::aOpQratlOn
     in any county whloh hea by ageclal Aot orzt;ta4
     a Oounty Hqualieatlon Fund end whore said Fund
     la now belug us%4 to deity in wl?olacr In
     part, rursl high Bohoo1 tultlfn ?eee."
     (FndQracorlu~ of Qtatutea ours)

          Our aohool statutes OontemplstQ thet StudQnta Sh%ll
ettaad  the sohool o? their hams illatrlet. A receiving die-
triot may ohsrg$sstudente who retsianin another dlatrlot     a
reasonable tuition. Opinion No. O-2177,e oopy of r;hlch lo an-
olomsd herawith. ~rovl~lon is re4e for the transf'sror e stu-
dent to a dletrlct other then  his residenoe,    together with the
stat&  per ceplte apportionment for such soholaatlo. The Oounty
Boer4 of Tmetaea   lr veatQd with atatutory authority to oen-
0~1 and aat eaida tranafQr8 upon appeal,     and the board having
mrulaQd    its diaaretlon, its eatlon la not open to puQatlon
by this   dapsrtmmt.

          Artlclr ZO&BL, eusr6, rQoogniaaa thet    in osrtaln
atrouuiatancea~!LQhem district    ahould be obllgetad   to
furnlah tuition for its reei4ent   scholzstlaa to attend the
aohoole of other districts end in thQ ~vsnt the home dia-
trlct la Unable to pay such tultlon it xsy b% Xld by the
Stete  in proper c~zae8.   Thl~aobll&atIon upon the haae die-
trlot to pay tuition   ior its 6mholaatlcs is 0ourln%d to 6tu-
dents whose grude la not tau&ht by tbe home 4Ietrlot.
Ronoreble L. 6. loode, pe8e %



         It Is our opinion thet undrr the fcrctastated e
rtudent lo not entitled to rehbweement for transporta-
tic% and tuition paid in ettezidin(J
                                   e #JQ~OO~ not in the die-
tmt   or hia ~6iaen00.
                                      very truly you-r




ATTORNEY GENERAL



ccc: O&W